      Case 2:20-cv-01095-GGG-DMD Document 163 Filed 12/31/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    LOUISIANA ASSET MANAGEMENT                                                           CIVIL ACTION
    POOL
                                                                                              NO: 20-1095
    VERSUS
                                                                                         SECTION: T (3)
    BANK OF AMERICA CORPORATION,
    D/B/A BANC OF AMERICA
    SECURITIES, ET AL.
                               ORDER

        Before the Court is a Motion for Transfer of Venue 1 filed by BNP Paribas Securities Corp.,

Cantor Fitzgerald & Co., Capital One Bank, Credit Suisse Securities (USA) LLC, JPMorgan Chase

Bank, N.A., J.P. Morgan Securities LLC, Jefferies Group LLC, Morgan Stanley & Co., LLC,

Nomura Securities International, Inc., Raymond James & Associates, Inc., RBC Capital Markets,

LLC (incorrectly named as RBC Capital Markets, Inc.), SG Americas Securities, LLC, Stifel,

Nicolaus & Co., UBS Securities LLC, Wells Fargo & Co., and Wells Fargo Securities LLC

(collectively, the “Defendants”). Defendants filed a supplemental memorandum. 2 Eventually, with

leave of Court, Louisiana Asset Management Pool (“LAMP” or “Plaintiff”) filed an opposition. 3

For the following reasons, the Motion for Transfer of Venue 4 is GRANTED.

                                            BACKGROUND

     This case arises out of an alleged conspiracy to fix prices of unsecured debt issued by

Defendants, the underwriters of certain Government Sponsored Entity (“GSE”) 5 bonds, in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, et seq., and the Louisiana Unfair Trade



1
  R. Doc. 18.
2
  R. Doc. 41.
3
  R. Doc. 81.
4
  R. Docs. 18 and 18-1.
5
  Id (the GSEs include the Federal National Mortgage Association (“Fannie Mae’), Federal Home Loan Mortgage
Corporation (‘Freddie Mac’), Federal Farm Credit Banks (‘FFCB’), and Federal Home Loan Banks (‘FHLB’).


                                                      1
      Case 2:20-cv-01095-GGG-DMD Document 163 Filed 12/31/20 Page 2 of 5




Practices and Consumer Protection Act (“LUTPA”).6 LAMP maintains that Defendants engaged

in deceptive business practices in the use of their brokerage services from 2009 to 2016. 7 On May

22, 2020, Defendants filed a Motion for Transfer of Venue pursuant to 28 U.S.C. § 1404(a) and

the “first-to-file” rule. 8 Defendants contend that transfer to the Middle District of Louisiana is

warranted and promotes judicial economy because two actions 9 currently pending before the

Middle District substantially overlap with this case in claims, facts, parties, and legal theories.10

The Court was informed that discovery had not yet commenced in either case. 11 LAMP claims that

transfer is inappropriate because Plaintiff is domiciled merely 400 feet from the Eastern District

court house and all transactions and people harmed by Defendants actions occurred within the

Eastern District.12

                                          LAW AND ANALYSIS

        A “first-to-file” transfer is made pursuant to Section 28 U.S.C. § 1404(a).13 The “first-to-

file” rule is a discretionary doctrine grounded in principles of comity and sound judicial

administration. 14 This rule dictates that “when related cases are pending before two federal courts,

the court where the case was last filed may refuse to hear it if the issues raised by the cases

substantially overlap.” 15 This rule does not require that cases are identical, only that there is




6
  R. Doc. 18-1, pp. 1-2; R. Doc. 1.
7
  See R. Doc. 81, p. 2. See also La. R.S. 51:1408; R. Doc. 18-1, p. 4.
8
  R. Doc. 41, p. 2 (alternatively, the “first-filed” rule).
9
  State of Louisiana v. Bank of America, 19-cv-00638 (M.D. La.), and City of Baton Rouge v. Bank of America, 19-
cv-00725 (M.D. La.).
10
   R. Doc. 18, p. 2.
11
   Id.
12
   R. Doc. 81, p. 3.
13
   Old Republic Natl. Title Ins. Co. v. Transcontinental Title Co., No. 06-11148, 2007 WL 2284547, at *2 (E.D. La.
Aug. 6, 2007).
14
   Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir.1997). See also Cadle Co. v. Whataburger of
Alice, Inc., 174 F.3d 599, 603 (5th Cir. 1999) (citing Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180
(1952)).
15
   Cadle, 174 F.3d at 603.


                                                        2
      Case 2:20-cv-01095-GGG-DMD Document 163 Filed 12/31/20 Page 3 of 5




substantial overlap in issues and parties. 16 “The concern manifestly is to avoid the waste of

duplication, to avoid rulings which may trench upon the authority of sister courts, and to avoid

piecemeal resolution of issues that call for a uniform result.” 17 In the absence of compelling

circumstances, the Court initially seized of a dispute should decide whether it will try the case. 18

Moreover, the “first-to-file” rule not only determines which court may decide the merits of

substantially similar cases, but also establishes which court may decide whether the second suit

filed must be dismissed, stayed, or transferred and consolidated. 19

         In deciding whether to apply the “first-to-file” rule, this Court must determine “whether

the pending actions are so duplicative or involve such substantially similar issues that one court

should decide the subject matter of both actions.”20 In the Fifth Circuit, once the second-filed court

finds a likelihood that the issues in the suits substantially overlap, the proper course of action is to

transfer to the first-filed court to determine which case should, in the interest of sound judicial

administration and judicial economy, proceed. 21 Substantial overlap exists when “the core issues

are the same or if much of the proof adduced would likely be identical.” 22 Courts in the Fifth

Circuit frequently transfer cases under the “first-to-file” rule where the core issues between cases

and the parties are nearly identical and likely to overlap. 23


16
   See Save Power, 121 F.3d at 950; West Gulf Maritime Ass’n v. ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th Cir.
1985).
17
    Id at 729; see also Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817–20 (1976).
18
   See 909 Corp. v. Village of Bolingbrook Police Pension Fund,741 F.Supp. 1290, 1292 (S.D. Tex. 1990).
19
   Sutter Corp. v. P&P Indus., Inc., 125 F.3d 914, 920 (5th Cir. 1997).
20
   Old Republic, 2007 WL 2284547, at *2 (articulating a two-part test courts typically used to determine the “first-
to-file” rule).
21
   Nabors Drilling USA, L.P. v. Markow, Walker, P.A., 451 F.Supp.2d 843, 845 (S.D. Miss. 2006). See also Cadle,
174 F.3d at 605-606.
22
   Int’l Fid. Ins. Co. v. Sweet Little Mexico Corp., 665 F.3d 671, 677 (5th Cir. 2011).
23
   See e.g. Parallax Enterprises LLC v. Cheniere Energy Inc., 2016 WL 9403896, at *4 (E.D. La. Jun. 6,
2016)(transferring a breach of contract and declaratory relief case because the two suits were predicated on the same
facts, involved principally the same legal issues, and much of the evidence adduced would likely be identical);
Gateway Mortgagee group, L.L.C. v. Lehman Brothers Holdings, Inc., 694 Fed.Appx.225 (5th Cir.
2017)(transferring a case because the underlying facts in both cases related to the mortgages that originated from
Gateway who sold to plaintiff and arise under an indemnification agreement); Luv N Care Ltd. V. S C Products Inc.,


                                                         3
      Case 2:20-cv-01095-GGG-DMD Document 163 Filed 12/31/20 Page 4 of 5




        Here, the claims asserted in the cases lodged in the Eastern and Middle Districts

substantially overlap. The complaints filed in the three cases allege facts that arise out of an alleged

conspiracy to fix the prices of unsecured debt issued by the GSEs including Fannie Mae, Freddie

Mac, FFCB, and FHLB from 2009 to 2016. The complaints all assert alleged violations under

LUTPA and Section 1 of the Sherman Act, 15 U.S.C. § 1, et seq. Additionally, there is substantial

overlap between the named defendants in each case: 20 of the named Defendants in the case sub

judice are also named as defendants in State of Louisiana v. Bank of America, No. 19-cv-00638

(M.D. La.), and 22 of the instant Defendants are named in City of Baton Rouge v. Bank of America,

No. 19-cv-00725 (M.D. La.). Plaintiff has offered no compelling circumstances to persuade this

Court to deny Defendants’ Motion to Transfer or that transfer would prejudice Plaintiff.

Proceedings would still remain in Louisiana, and courts in this circuit have transferred cases under

the “first-to-file” rule where the “sister court” sits at a much greater distance than in the current

case. Because Defendants have demonstrated the likelihood of a substantial overlap between the

cases, it is no longer up to this Court to decide whether the cases should proceed or be consolidated.

It follows that under principles of judicial economy, comity, and sound judicial administration,

this Court should transfer this case to the Middle District of Louisiana to avoid potential piecemeal

resolution of issues and to avoid trenching upon the authority of another sister court.




No. 16-0641, 2017 WL 2115573, at *3 (W.D. La. Apr. 4, 2017)(transferring a case where an action arose out of
patent infringement claims under the Lanham Act and LUTPA and involved the same parties, same products, and
the same or similar claims); Huffman v. Maxx Oilfield Services, LLC, No. 15-cv-2471, 2016 WL 6472646 (W.D. La.
Sept. 28, 2016)(applying a “dutiful application” of the first-to-file rule and transferring a FLSA collective action
case to the Southern District of Texas because, even though the plaintiffs held different job responsibilities and
worked in different states, the core issue was whether the employees were entitled to overtime pay under the FLSA
or whether their salary-plus compensation scheme was lawful and the court found that these claims substantially
overlapped).


                                                         4
        Case 2:20-cv-01095-GGG-DMD Document 163 Filed 12/31/20 Page 5 of 5




                                           CONCLUSION

           Accordingly, for the foregoing reasons,

           IT IS ORDERED that the Defendants’ Motion for Transfer of Venue 24 is GRANTED.

           New Orleans, Louisiana, on this ______
                                            31st day of December, 2020.




                                                           GREG GERARD GUIDRY
                                                         UNITED STATES DISTRICT JUDGE




24
     R. Doc. 18.


                                                     5
